DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the amendment of 7/18/2022. Accordingly, Claims 1, 6, 12, 19-20 are currently pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2019/0053029), in view of Hu et al. (US 2012/0263128), in view of Iouchi et al. (US 2017/0347270). 

Regarding claim 1, 6, 12, 19, 20, Agiwal discloses a wireless communications method, wherein the method is applied to a terminal device in connected mode (UE(s) in RRC Connected state which are configured with active DL BWP in which SI is not transmitted, gNB provides the SI in dedicated RRC signaling message and transmitting to the UE, an updated system information in a dedicated signaling, [0093]-[0095] and abstract and [0015] and [0245] and [0254] figure 52 and figure 53), and the method comprises:
	receiving, by the terminal device, dedicated signaling sent by a network device, wherein the dedicated signaling comprises an updated system broadcast information (UE receives the updated SI (e.g. one or more SIBs or SI messages) in dedicated RRC signaling, [0095] and [0077] and [0093]-[0095] and [0015] and [0079]); and
	obtaining, by the terminal device, the updated system broadcast information according to the dedicated signaling directly (dedicated radio resource control (RRC) message carrying updated system information blocks (SIBs) transmitted and define a RRC signaling message to include SIB(s) or SI messages(s) for delivering SI in a dedicated manner, [0077] and [0079] and [0093]-[0095] and [0015]),
	wherein the dedicated signaling comprises a dedicated Radio Resource Control (RRC) signaling (dedicated radio resource control (RRC) message carrying updated system information blocks (SIBs) transmitted and define a RRC signaling message to include SIB(s) or SI messages(s) for delivering SI in a dedicated manner, [0077] and [0079] and [0093]-[0095] and [0015]).

	Agiwal however does not clearly disclose wherein before the receiving, by the terminal device, dedicated signaling sent by a network device, the method further comprises: receiving, by the terminal device, first indication information sent by the network device, wherein the first indication information is used for instructing the terminal device to stop monitoring a downlink control channel. Agiwal however discloses UE monitors the common search space for receiving the PDCCH for paging/system information and if active DL BWP is not configured for SI transmissions, UE does not monitor for SI update and that the UE has an indication of no SI transmission in the configured active DL BWP (S1001 of figure 10) before receiving dedicated RRC Message ([0013] and [0094]-[0095] and seen in figure 10). In a similar field of endeavor, Hu discloses receiving, by the terminal device, first indication information sent by the network device, wherein the first indication information is used for instructing the terminal device to stop monitoring a downlink control channel (the mobile terminal stops monitoring the downlink control channel of the target carrier upon reception of the aggregated carrier exit indicator from the base station, [0043] and [0049]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal receive an indication from the base station for the terminal to stop monitoring a downlink control channel as disclosed by Hu into the method for transmitting system information by a base station comprising an indication that a BWP is not configured with SI transmission before receiving a dedicated RRC message such that  the UE does not monitor for SI update indication as disclosed by Agiwal in order to improve the system and to flexibly indicate to a UE when to stop the monitoring of a channel in order to utilize mobile network resources efficiently and to reduce power consumption by a terminal. 

	The combination of Agiwal and Hu fails to disclose a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and a system information-radio network temporary identifier (SI-RNTI), and wherein the terminal device is prevented from obtaining the updated system broadcast information in a manner of monitoring the downlink control channel through the P-RNTI and the SI-RNTI. In a similar field of endeavor, Iouchi discloses a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and a system information-radio network temporary identifier (SI-RNTI), and wherein the terminal device is prevented from obtaining the updated system broadcast information in a manner of monitoring the downlink control channel through the P-RNTI and the SI-RNTI (the terminal may not monitor the PDCCH that is allocated to the second CSS using the SI-RNTI and the P-RNTI, [0692] and [0695] and [0308]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a terminal being prevented from obtaining system broadcast information in a manner of not monitoring a PDCCH through SI-RNTI/P-RNTI as disclosed by Iouchi into the method for transmitting system information by a base station via dedicated RRC messages comprising an indication to stop monitoring a control channel as disclosed by Agiwal and Hu in order to improve the system and to correctly stop the monitoring of proper resources, such as a PDCCH associated with SI-RNTI and the P-RNTI at a UE in relationship to not monitoring for system information.   It should further be noted that Applicant’s Specification recites that “In current standards, the UE monitors a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and then obtains a paging message, so as to obtain updated system broadcast information” (Page 2 Related Art).

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant submits that Agiwal et al. (US 2019/0053029), in view of Hu et al. (US 2012/0263128), in view of Iouchi et al. (US 2017/0347270) fails to disclose “receiving, by the terminal device, first indication information sent by the network device, wherein the first indication information is used for instructing the terminal device to stop monitoring a downlink control channel through a paging-radio network temporary identifier (P-RNTI) and a system information-radio network temporary identifier (SI-RNTI)” (remarks page 6). Examiner however respectfully disagrees, as Agiwal discloses that a UE monitors the common search space for receiving the PDCCH for paging/system information ([0013]) and if active DL BWP is not configured for SI transmissions, UE does not monitor for SI update and that the UE has an indication of no SI transmission in the configured active DL BWP (S1001 of figure 10) before receiving dedicated RRC Message ([0094]-[0095] and seen in figure 10). Thus Agiwal clearly discloses of a UE not monitoring a downlink control channel for SI updates in which the UE has an indication before receiving an RRC Message. Examiner then relies upon Hu to disclose the simple concept of receiving an indication from a network device to instruct a UE to stop the monitoring of a downlink control channel as Hu discloses that a “mobile terminal stops monitoring the downlink control channel of the target carrier upon reception of the aggregated carrier exit indicator transmitted from the base station” ([0043] and [0049] and [0058]) and relies upon Iouchi to disclose a terminal that does not monitor the PDCCH…using SI-RNTI and the P-RNTI ([0692] and [0695] and [0308]). Thus Examiner believes the combination of Agiwal, in view of Hu, in view of Iouchi to disclose the subject matter of the independent claims of 1, 6, 12, 19, and 20. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pelletier et al. (US 2011/0134774) disclosing the WTRU stop monitoring PDCCH for grants and assignments (scrambled by SI-RNTI, P-RNTI, or the like)([0126] and [0178])
Kim e al. (US 2014/0254420) disclosing information for updating important information such as information masked with SI-RNTI/P-RNTI may be monitored in a PDCCH region ([0104]).
Kwon et al. (US 2011/0105107) disclosing deactivation to instruct a stop of the monitoring for receiving the control channel ([0025]-[0026])

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473